Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 including amendments/arguments and a Rule 1.132 Declaration has been entered.
Status of the claims
Claims 4, 11 and 14-41 are pending and examined in a Response dated 01/19/2022. 

 Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 01/19/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 11 and 14-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
Each of claims 4 and 11 recite “the patient has been identified as having a systemic blood glucose level of from about 110mg/dL to about 200mg/dL.” However, the originally filed specification does not appear to expressly support the claimed range in light of specification at [00168] disclosing about 110mg/dL to about 170 mg/dL. 
The remaining claims are also rejected due to rejection of base claims 4 and 11. 
Response to Arguments
Although applicant asserted that [00120] of the specification also supports the claimed whole range during the interview of 03/04/2022, it is not true because [00120] of the specification does not say whether the blood sugar is systemic. Further, [00117] of the specification discloses the subject’s blood sugar level is greater than the subject’s blood sugar level measured in a biological sample obtained from the subject’s finger. From [0117] of the specification, the blood sugar of [00120] would mean that of at the 

Claims 4, 11 and 14-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4 and 11 recites “the patient has a glucose level at the site of the diabetic foot ulcer …” in line 3 and “the patient is identified as having a systemic blood glucose level of from about 110 mg/dL to about 200 mg/dL” in lines 9-10.  It is not clear whether the term “glucose level” at the site is different from the term “blood glucose level” (systemic) or not. According to Example 2 (Table 2) of the specification, the same term “blood glucose level” for two sites (local wound and systemic sites) is used. The difference between two sites is using different tool only (finger stick vs. stick).  Appropriate correction and/or explanation is requested.      
The remaining claims are also rejected due to rejection of base claims 4 and 11. 
Response to Arguments
Applicant has been arguing during the interviews that the term ‘glucose level’ is different from ‘blood glucose level’. However, it does not appear to be correct from e.g., Table 2 of the specification. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 4, 11 and 14-41 are rejected under 35 USC 103 as being obvious over HSU (US2016/0045158A1 corresponding to WO2014/145484A2, IDS of 02/12/2021) in view of Zhang et al., “Effect of local insulin injection on wound vascularization in patients with diabetic foot ulcer”., Experimental and therapeutic medicine 11: 397-402, 2016; William, “Diabetes and Wounds: Love the Skin You’re In”, Voice of the Diabetic, Vol. 24, No. 1, Winter 2009, pp. 1-3 (of record); Ramarao et al., “Comparative study between the effect of topical insulin and normal saline dressing in healing of diabetic foot ulcers”, Int’l Journal of contemporary medical research, vol. 4, issue 6, June 2017 (of record); and Alvis Mendes et al., (US2015/0150919A1, of record).
Specifically, claims 4, 11, 14-38 and 40-41 are rejected by HSU in view of Zhang/ Williams/Ramarao; and 
Claim 39 is are rejected by HSU in view of Zhang/Williams/Ramarao and further in view of Alvis Mendes. 




Applicant claims including the below claims 4 and 11 filed on 01/19/2022:

    PNG
    media_image1.png
    277
    867
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    241
    841
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
HSU teaches a method of treating diabetes by topically, transdermally or transmucosally delivering a pharmaceutical composition comprising a therapeutic agent (e.g., insulin) at a contact site with the subject’s skin (entire document including e.g., abstract and Figures) where the composition further contains excipients which reads on the instant carrier including starch, glucose, …sucrose … water and ethanol which reads on the instant pharmaceutical carrier; the subject includes human ([0097]); the method includes measuring a blood glucose level (=biomarker) with transdermal sensor which is adapted and configured to detect a specific indicator that is either the therapeutic agent itself or a biomarker (=glucose) (e.g., Fig. 1, claim 1 and 32 of prior art) wherein Fig. 1 illustrates measuring glucose level at the contact site 102 or 104 which may read on the instant surrounding tissue within about one inch, bout 0.75 inches, bout 0.5 inches or about 0.25 inches of the outer edge of the affected area using sensor 106 having electrode 114 that penetrate across the skin layer and transmitter 112 can transmit “raw” data regarding the electricity generated by oxidation of glucose at the electrode 114 and the receiver 118 can correlate this data to determine the subject’s blood glucose level which reads on the instant step a), in part; administering the pharmaceutical composition to the contact site of skin (e.g., Fig. 1) which reads on the instant human and administration step (b) (instant claims 4, 11, in part and claim 33); the therapeutic agent includes insulin or its analogues such as rapid-acting insulin analogues, e.g., insulin lispro, insulin aspart or insulin glulisine or long-acting insulin analogues, e.g., insulin glargine or insulin determir (e.g., [0063] and claims 2-3 of prior art) which reads on the instant insulin (instant claim 11: diabetic human patient and instant claims 36-38: insulin and its analogues); and the formulation can be provided in the form of creams, patches, lotions, drops, sprays, gels, powders, aerosol, ointment, solutions, suspension, emulsion and the like ([0108]) which reads on the instant formulation (instant claim 35); this prior art teaches that hypoglycemia is defined as when blood glucose level is 100mg/dL between 0.5 -5 hours ([0199]-[0200]); and the method includes determining the subject’s blood glucose level at the contact site after attaching the device comprising the therapeutic agent containing formulation to the skin ([0123]) and the measurement of blood glucose level is done from blood sample of periodic finger pricks ([0115]) which reads on the instant systemic blood glucose measurement (instant claim 34).  

Zhang teaches topical injection of insulin on the diabetic foot ulcer area (left column on page 398). 
Williams teaches people with diabetes and skin wounds having elevated blood glucose levels that can cause healing complications and infection; and there are various types of wounds, and one of them is diabetic/neuropathic ulcers and such ulcers are usually found in the feet or lower extremities and arise from a lack of protective sensation and they are linked with calluses, foot and toe deformities which leads to numbness of the nerves in the feet with less aware of tissue damage and therefore, keeping blood glucose levels as close to normal as possible can minimize the chances that people will get this type of ulcer (page 1); and wounds, infections and other complications are caused by high blood sugar and thus, bacteria can enter through even the smallest of wounds, and if blood glucose levels are elevated, the bacteria will feat on that and grow, and that is, high blood glucose feeds infection and infection makes glucose levels even higher (page 2); and wounds stops healing when blood glucose levels are 200mg/dL and greater (page 3) which overlaps the instant ranges of greater than 100mg/dL, 200mg/dL, 300mg/dL, 350mg/dL, 400m/dL, 450mg/dL, 500mg/dL, 550mg/dL, 600mg/dL (instant claims 19-32); and the people having diabetic foot is sometimes treated with special dressings and compression to decrease the swelling, which allows healing oxygen and nutrients to get to the wound (page 2). 

Ramarao teaches topically applying insulin cream to the wounded foot area of patient having a systemic blood glucose levels between 110 and 130 gm/dL which overlaps the instant range of about 110 to about 200mg/dL or about 110mg/dL to about 170mg/DL. That is, Ramarao suggests even person having prediabetes would develop diabetic foot ulcer.  
However, HSU in view of Zhang/William/Ramarao does not expressly teach the glucose level that is greater than the systemic glucose level of instant claims 4 and 11; and surrounding tissue within about certain length of the outer edge of the ailment of instant claims 14-18. 
However, HSU in view of Zhang/Williams/Ramarao does not expressly teach skin ailment is refractory to medication previously administered to the patient of instant claim 39. The deficiency is cured by Alves Mendes. 
Alves Mendes teaches a method for topical treatment and control of bacterial infections including diabetic foot infections (abstract and [0012]); and the method is used in combination with a non-standard therapy for diabetic foot infection, e.g., where diabetic foot infection is refractory to a standard therapy including e.g., administration of an antibiotic agent ([0017]) (instant claim 39).  
 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and HSU is that HSU does not expressly teach treating a diabetic foot ulcer as instantly claimed; and hyperglycemia range of instant claims 19-32.  The deficiencies are cured by Zhang and William.  
2.  The difference between the instant application and HSU is that HSU does not expressly teach the patient is identified as having a systemic blood glucose level from about 110mg/dL to about 200mg/dL.  The deficiency is cured by Ramarao.
3. The difference between the instant application and HSU is that HSU does not expressly teach the glucose level that is greater than the systemic glucose level of instant claims 4 and 11; and surrounding tissue within about certain length of the outer edge of the ailment of instant claims 14-18. 
4. The difference between the instant application and HSU in view of Zhang/William is that HSU in view of Zhang/William does not expressly teach the skin ailment is refractory to medication previously administered to patient of instant claim 39. The deficiency is cured by Alves Mendes. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. HSU teaches treatment of diabetes. It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to administer insulin-containing composition of HSU to treat specific diabetic diseases, i.e., diabetic foot ulcer of Zhang/William.  Selection of specific diabetic disease from Zhang/William and then administration thereof to the diabetic foot area would have yielded no more than the predictable treating effects. 
2. It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of HSU/Zhang/Williams with patient having glucose level of about 110 to 130mg/dL in order to present that even patients having prediabetes would develop diabetic foot ulcers. 

Further, HSU (Fig. 1) teaches contacted area and its surrounding area and however, HSU/Zhang/William does not exact length ranges of outer edge of the ailment for surrounding tissue. However, it is not inventive because repetitive experiments can 
Further, although Williams does not expressly teach exact ranges of high blood glucose level (hyperglycemia) of instant claims 19-32, William teaches overlapping ranges as noted above. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

4. It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to further define type of skin ailment, e.g., diabetic foot ulcer HSU/Zhang/Williams with refractory diabetic food ulcer of Alves Mendes and such definition would have yielded no more than the predictable treatment effects, absent evidence to the contrary.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments based on a Rule 1.132 Declaration have been fully considered, but are not persuasive. 
Applicant argues that not all diabetic skin wound patients exhibit higher wound-bed glucose levels relative to systemic blood glucose levels as evidenced by the filed Declaration (see paras. 7-9 and Table 1 of Declaration). 
The examiner responds that the underlined part is premised on “before the topical administration of insulin” and however, Table 1 showed after the topical 
In light of the forgoing, applicant’s arguments are not persuasive.  

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613